COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                             ORDER

Appellate case name:      Ex parte Michael Gene Walker

Appellate case number:    01-21-00159-CR

Trial court case number: 1497633

Trial court:              177th District Court of Harris County

       On March 29, 2021, Relator Michael Gene Walker filed a “pre-trial writ of habeas
corpus to set aside the indictment for failure to afford constitutional right to speedy trial.” On
April 15, 2021, attorneys John T. Floyd and Chris Choate filed a motion to dismiss the
application for writ of habeas corpus without prejudice, asserting they represent Relator, that
Relator filed the writ inadvertently, and that Relator “has consulted with [c]ounsel, and fully
understands the rights and remedies available to him.” Further, “[c]ounsel spoke with Relator in
person on April 14, 2020 and received Relator’s permission to appear in this case and to file this
[m]otion on his behalf.”
       On April 22, 2021, this Court denied the motion to dismiss because, while it was signed
by Relator’s counsel of record, Relator did not sign the motion as required. See TEX. R. APP. P.
42.2(a) (providing “appellant and his or her attorney must sign” voluntary motion to dismiss in
criminal case). The Court advised it would consider a future motion to dismiss filed in
compliance with Texas Rule of Appellate Procedure 42.2(a), but none has yet been filed.
       The Court requests a status report to determine whether Relator’s attorneys intend to re-
urge the motion to dismiss in a form that complies with the Texas Rules of Appellate Procedure.

Judge’s signature: /s/ Veronica Rivas-Molloy
                      Acting individually


Date: July 15, 2021